Title: [December 1765]
From: Adams, John
To: 



      Braintree Decr. 18th. 1765. Wednesday.
      
      
       How great is my Loss, in neglecting to keep a regular Journal, through the last Spring, Summer, and Fall. In the Course of my Business, as a Surveyor of High-Ways, as one of the Committee, for dividing, planning, and selling the North-Commons, in the Course of my two great Journeys to Pounalborough and Marthas Vineyard, and in several smaller Journeys to Plymouth, Taunton and Boston, I had many fine Opportunities and Materials for Speculation.—The Year 1765 has been the most remarkable Year of my Life. That enormous Engine, fabricated by the british Parliament, for battering down all the Rights and Liberties of America, I mean the Stamp Act, has raised and spread, thro the whole Continent, a Spirit that will be recorded to our Honour, with all future Generations. In every Colony, from Georgia to New-Hampshire inclusively, the Stamp Distributors and Inspectors have been compelled, by the unconquerable Rage of the People, to renounce their offices. Such and so universal has been the Resentment of the People, that every Man who has dared to speak in favour of the Stamps, or to soften the detestation in which they are held, how great soever his Abilities and Virtues had been esteemed before, or whatever his fortune, Connections and Influence had been, has been seen to sink into universal Contempt and Ignominy.
       The People, even to the lowest Ranks, have become more attentive to their Liberties, more inquisitive about them, and more determined to defend them, than they were ever before known or had occasion to be. Innumerable have been the Monuments of Wit, Humour, Sense, Learning, Spirit, Patriotism, and Heroism, erected in the several Colonies and Provinces, in the Course of this Year. Our Presses have groaned, our Pulpits have thundered, our Legislatures have resolved, our Towns have voted, The Crown Officers have every where trembled, and all their little Tools and Creatures, been afraid to Speak and ashamed to be seen.
       This Spirit however has not yet been sufficient to banish, from Persons in Authority, that Timidity, which they have discovered from the Beginning. The executive Courts have not yet dared to adjudge the Stamp-Act void nor to proceed with Business as usual, tho it should seem that Necessity alone would be sufficient to justify Business, at present, tho the Act should be allowed to be obligatory. The Stamps are in the Castle. Mr. Oliver has no Commission. The Governor has no Authority to distribute, or even to unpack the Bales, the Act has never been proclaimed nor read in the Province; Yet the Probate office is shut, the Custom House is shut, the Courts of Justice are shut, and all Business seems at a Stand. Yesterday and the day before, the two last days of Service for January Term, only one Man asked me for a Writ, and he was soon determined to waive his Request. I have not drawn a Writ since 1st. Novr.
       How long We are to remain in this languid Condition, this passive Obedience to the Stamp Act, is not certain. But such a Pause cannot be lasting. Debtors grow insolent. Creditors grow angry. And it is to be expected that the Public offices will very soon be forced open, unless such favourable Accounts should be received from England, as to draw away the Fears of the Great, or unless a greater Dread of the Multitude should drive away the Fear of Censure from G. Britain.
       It is my Opinion that by this Timorous Inactivity we discover Cowardice, and too much Respect and Regard to the Act. This Rest appears to be by Implication at least an Acknowledgement of the Authority of Parliament to tax Us. And if this Authority is once acknowledged and established, the Ruin of America will become inevitable.
       This long Interval of Indolence and Idleness will make a large Chasm in my affairs if it should not reduce me to Distress and incapacitate me to answer the Demands upon me. But I must endeavour in some degree to compensate the Disadvantage, by posting my Books, reducing my Accounts into better order, and by diminishing my Expences, but above all by improving the Leisure of this Winter, in a diligent Application to my Studies. I find that Idleness lies between Business and Study, i.e. The Transision from the Hurry of a multiplicity of Business, to the Tranquility that is necessary for intense Study, is not easy. There must be a Vacation, an Interval between them, for the Mind to recollect itself.
       The Bar seem to me to behave like a Flock of shot Pidgeons. They seem to be stopped, the Net seems to be thrown over them, and they have scarcely Courage left to flounce and to flutter. So sudden an Interruption in my Career, is very unfortunate for me. I was but just getting into my Geers, just getting under Sail, and an Embargo is laid upon the Ship. Thirty Years of my Life are passed in Preparation for Business. I have had Poverty to struggle with—Envy and Jealousy and Malice of Enemies to encounter—no Friends, or but few to assist me, so that I have groped in dark Obscurity, till of late, and had but just become known, and gained a small degree of Reputation, when this execrable Project was set on foot for my Ruin as well as that of America in General, and of Great Britain.
      
      
       
        
   
   First entry in “Paper book No. II” (our D/JA/11), which has on its cover, in JA’s hand, the following couplet from Pope: 
          
           “Eye Nature’s walks, Shoot folly as it flys
           And catch the Manners liveing as they rise.”
          
         


        
   
   JA’s most important action in the interval since his last Diary entries in August was his composition of the “Braintree Instructions,” denouncing the Stamp Act and denying Parliament’s authority to tax the colonies without their consent. This paper is in the form of a letter from a special committee of the town to its representative in the General Court, Ebenezer Thayer, and is dated 24 Sept. 1765. A rough draft in JA’s hand is in the Adams Papers. For the action of the town and the text of the Instructions as adopted, see Braintree Town RecordsSamuel A. Bates, ed., Records of the Town of Braintree, 1640 to 1793, Randolph, Mass., 1886., p. 404–406. In JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:464–468, the Instructions are reprinted from the Boston Gazette, 14 Oct., though the earliest printing was in Drapers’ Massachusetts Gazette and Boston News Letter, 10 Oct. The open secret of JA’s authorship of this spirited paper undoubtedly led to his being named in December one of the counsel for the Town of Boston to plead for the reopening of the courts; see the following entry.


       
      
      

      Decr. 19th. 1765.
      
      
       A fair Morning after a severe Storm of 3 days and 4 Nights. A vast Quantity of rain fell.
       About 12. O Clock came in Messrs. Crafts and Chase and gave me a particular Account of the Proceedings of the Sons of Liberty on Tuesday last, in prevailing on Mr. Oliver to renounce his Office of Distributor of Stamps, by a Declaration under his Hand, and under his Oath, taken before Justice Dana, in Hanover Square, under the very Tree of Liberty, nay under the very Limb where he had been hanged in Effigy, Aug. 14th. 1765. Their absolute Requisition of an Oath, and under that Tree, were Circumstances, extreamly humiliating and mortifying, as Punishment for his receiving a Deputation to be Distributor after his pretended Resignation, and for his faint and indirect Declaration in the News Papers last Monday.
       About one O’Clock came in Mr. Clark, one of the Constables of the Town of Boston, with a Letter from Mr. Wm. Cooper their Town Clerk in these Words
       
        
         
          
           Sir
          
          I am directed by the Town to acquaint you, that they have this day voted unanimously, that Jeremiah Gridley, James Otis, and John Adams Esqrs. be applied to, as Council to appear before his Excellency the Governor in Council, in Support of their Memorial, praying that the Courts of Law in this Province may be opened. A Copy of said Memorial will be handed you, on your coming to Town. I am sir, your most obedient hum. sert.,
          
           Wm. Cooper Town Clerk
           Boston Decr. 18th. 1765
           John Adams Esqr.
          
         
        
       
       The Reasons which induced Boston to choose me, at a distance, and unknown as I am, The particular Persons concerned and measures concerted to bring this about, I am wholly at a loss to conjecture: as I am, what the future Effects and Consequences will be both with Regard to myself and the Public.
       But when I recollect my own Reflections and Speculations Yesterday, a part of which were committed to Writing last Night, and may be seen under Decr. 18th, and compare them with the Proceedings of Boston Yesterday of which the foregoing Letter informed me, I cannot but Wonder, and call to Mind my Ld. Bacons Observation, about secret invisible Laws of Nature, and Communications and Influences between Places, that are not discoverable by Sense.
       But I am now under all obligations of Interest and Ambition as well as Honour, Gratitude and Duty, to exert the Utmost of my Abilities, in this important Cause. How shall it be conducted? Shall we contend that the Stamp-Act is void? That the Parliament have no legal Authority to impose Internal Taxes upon Us?—Because We are not represented in it? And therefore that the Stamp Act ought to be waived by the Judges, as against natural Equity and the Constitution? Shall we use these, as Arguments for opening the Courts of Law? Or shall We ground ourselves on Necessity only.
      
      
       
        
   
   The original letter is in the Adams Papers. On 17 Dec., immediately following the forced resignation of Andrew Oliver, the custom house reopened for business without stamped paper, and next day a special town meeting was called to deal with the problem of reopening the courts without the use of stamps. Its proceedings, including the memorial mentioned here, are in Boston Record Commissioners, 16th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 158–159.


       
      
      

      Fryday. Decr. 20th. 1765
      
      
       Went to Boston. Dined with Mr. Rowe, in Company with Messrs. Gridley, Otis, Kent, and Dudley. After Dinner, went to the Town House, and Attended with the Committee of the Town of Boston and many other Gentlemen in the Representatives Room till about Dark, after Candle Light, when Mr. Adams, the Chairman of the Committee, received a Message from the Governor, by the Deputy Secretary, purporting that his Excellency and the Council were ready to hear the Memorial of the Town of Boston, and their Council in Support of it. But that no other Persons might attend.
       We accordingly went in. His Excellency recommended it to Us, who were of Council for the Town, to divide the Points of Law and Topicks of Argument, among ourselves, that Repetition might as much as possible be avoided. Mr. Gridley answered, that, as he was to speak last, he would endeavour to avoid Repetition of what should be said by the two Gentlemen, who were to speak before him. Mr. Otis added that as he was to speak second, he would observe the same Rule.
       Then it fell upon me, without one Moments Opportunity to consult any Authorities, to open an Argument, upon a Question that was never made before, and I wish I could hope it never would be made again, i.e. Whether the Courts of Law should be open, or not? My old Friend Thatchers Officina Justitiae?
       I grounded my Argument on the Invalidity of the Stamp Act, it not being in any sense our Act, having never consented to it. But least that foundation should not be sufficient, on the present Necessity to prevent a Failure of Justice, and the present Impossibility of carrying that Act into Execution.
       Mr. Otis reasoned with great Learning and Zeal, on the Judges Oaths, the&c.
       Mr. Gridley on the great Mischiefs Inconveniences that would ensue the Interuption of Justice.
       The Governor said many of the Arguments used were very good ones to be used before the Judges of the Executive Courts. But he believed there had been no Instance in America of an Application to the Governor and Council, and said that if the Judges should receive any Directions from the King about a Point of Law, they would scorn to regard them, and would say that while they were in those Seats, they only were to determine Points of Law.
       The Council adjourned to the Morning and I repaired to my Lodgings.
      
      
       
        
   
   John Rowe (1715–1787), the well-known Boston merchant, successful trimmer during the Revolution, and diarist; portions of his valuable diary from 1759 to 1779 have been published in Letters and Diary of John Rowe, ed. Anne Rowe Cunningham, Boston, 1903; the MS is in MHi. Rowe was a member of the committee appointed to present the Boston memorial to the Governor in Council.


       
       
        
   
   A page of notes and authorities presumably prepared for this argument, in JA’s hand and headed “Right, Wrong and Remedy,” is in the Adams Papers; though undated, it has been filed under the present date. CFA printed these notes in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:159, note. As reported by Josiah Quincy, JA’s argument on behalf of the Boston memorial does not follow the notes closely; see Quincy, ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., p. 200–202. Quincy’s report was also printed in Papers of John Adams, 1:152.


       
       
        
   
   Otis “opened with Tears,” according to Josiah Quincy. His argument and that of Gridley are in Quincy, ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., p. 202–209, together with Governor Bernard’s evasive proposal that the town’s plea be taken to the judges, since the Governor and Council had no power to act on it.


       
      
      

      Saturday Decr. 21st. 1765.
      
      
       Spent the Morning in sauntering about, and chatting with one and another—The Sherriff, Mr. Goldthwait, Brother Sewal &c—upon the Times. Dined with Brother Kent; after Dinner received a Hint from the Committee that as I was of Council for the Town I not only had a Right, but it was expected I should attend the Meeting. I went accordingly. The Committee reported the Answer of the Board to their Petition. Which was, in Substance, that the Board had no Authority to direct the Courts of Law, in the manner prayed for. That the Memorial involved a Question of Law, vizt., whether the officers of the Government, in the present Circumstances of the Province, could be justified, in proceeding with Business without Stamps. That the Board were desirous that the Judges should decide that Question freely, without Apprehension of censure from the Board, and that the Board recomended it to the Judges of the Inferior Court for the County of Suffolk and to the other Judges of the other Courts in the Province to determine that Question as soon as may be, at or before their next respective Terms.
       The Question was put whether that Paper should be recorded. Passed in the Affirmative.
       The next Question was, Whether it was a satisfactory Answer to their Memorial. Unanimously in the Negative.
       Then several Motions were made, the first was, that the Meeting be adjourned to a future Day, and that the Towns Council be desired to consult together, and give the Town their Opinions, whether any other legal and Constitutional Steps can be taken by the Town, towards removing the obstructions to Justice. The second Motion was, that those of the Towns Council who were present should then give their opinion. The Third was that Application should be made to the Judges to determine the Question Speedily.
       The second prevail’d and I was call’d upon to give my Opinion first. I agreed with Kent that an Application to the Judges might be out of Character both for the Town and the Judges, and that no Person could be in any danger of Penalties on the one Hand, or of having Proscesses adjudged void on the other. But many Persons might entertain Fears, and Jealousies and Doubts, which would everlastingly be a grievance. So that I had heard no Proposal yet made for the future Conduct of the Town, which had not Difficulties and Objections attending it, so that I must conclude myself as yet in Doubt. And that I dared not give any opinion possitively, in a Matter of so much Importance without the most mature Deliberation.
       Mr. Otis then gave his sentiments, and declared once for all, that he knew of no legal and Constitutional Course the Town could take but to direct their Representatives to request the Governor to call a Convention of the Members of both Houses, as he could not legally call an Assembly, and if his Excellency would not, to call one themselves, by requesting all the Members to meet. But concluded with observing, that as one of their Council was not present, and another was in Doubt, he thought it would be best to take further Time for Consideration. And the Town accordingly voted an Adjournment to next Thursday, 10 O’Clock.
       A Consultation, therefore I must have with Messrs. Gridley and Otis, and We must all attend the Town-Meeting next Thursday. What Advice shall we give them?
       The Question is “what legal and Constitutional Measures the Town can take to open the Courts of Law?”
       The Town in their Memorial to his Excellency in Council, assert that “the Courts of Law within the Province, in which alone Justice can be distributed among the People, so far as respects civil Matters, are to all Intents and Purposes shut up. For which no just and legal Reason can be assigned.”
       The Record of the Board, sent down in Answer, admits that the Courts of Law are to all Intents and Purposes shut up, and says that before they can be opened a Point of Law must be decided vizt. whether the officers of the Government in the present Circumstances of the Province, can be justified in proceeding in their Offices without Stamps? which the Judges are to determine.
       Are the Board then agreed with the Town that the Courts of Law are shut up? But I hope the Town will not agree with the Board that the Judges are the proper Persons to decide whether they shall be open or not. It is the first Time I believe, that such a Question was ever put, since Wm. the Conquerer, nay since the Days of King Lear. Should the twelve Judges of England, and all other officers of Justice Judicial and Ministerial, suddenly stop and shut up their offices, I believe the King, in Council, would hardly recommend any Points of Law to the Consideration of those Judges. The King it is true of his Prerogative could not remove the Judges, because in England a Judge is quite another Thing from what he is here. But I believe the Com­mons in Parliament would immediately impeach them all of high Treason.
       My Advice to the Town will be, to take the Board at their Word, and to chuse a Committee immediately, in the first Place to wait on the Governor in Council, as the Supreme Court of Probate, and request of them a determination of the Point, whether the Officers of the Probate Courts in the Province, can be justifyed, in Proceeding with Business without Stamps, in the next Place to wait on the honorable the Judges of the Superiour Court to request their Determination of the same Question, and in the Third Place to wait on the Judges of the Inferior Court for the County of Suffolk with the same Request—in Pursuance of the Recommendation of the honorable Board—and unless a speedy Determination of the Question is obtained in all these Courts in this Way, to request of the Governor a Convention of the two Houses, and if that is refused to endeavour to call one, themselves.
       What are the Consequences of the supposition that the Courts are shut up? The King is the Fountain of Justice by the Constitution—And it is a Maxim of the Law, that the King never dies.
       Are not Protection and Allegiance reciprocal? And if We are out of the Kings Protection, are we not discharged from our Allegiance. Are not all the Ligaments of Government dissolved? Is it not a Declaration of an Abdication of the Throne? In short where will such an horrid Doctrine terminate? It would run us into Treason!
      
      
       
        
   
   The official record as printed breaks off here, stating that after this vote the meeting adjourned to the following Thursday (Boston Record Commissioners, 16th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 160).


       
      
      

      Sunday 22 December.
      
      
       At Home, with my family. Thinking.
      
      

      1765. December. 23d. Monday
      
      
       Went to Boston. After Dinner rambled after Messrs. Gridley and Otis but could find neither. Went into Mr. Dudleys, Mr. Dana’s, Mr. Otis’s office, and then to Mr. Adams’s and went with him to the Monday night Clubb. There I found Otis, Cushing Wells, Pemberton, Gray, Austin, two Waldo’s, Inches, Dr. Parker—And spent the Evening very agreably, indeed. Politicians all at this Clubb. We had many curious Anecdotes, about Governors, Councillors, Representatives, Demagogues, Merchants &c. The Behaviour of these Gentlemen is very familiar and friendly to each other, and very polite and complaisant to Strangers. Gray has a very tender Mind, is extreamly timid—he says when he meets a Man of the other Side he talks against him, when he meets a Man of our Side he opposes him, so that he fears, he shall be thought against every Body, and so every Body will be against him. But he hopes to prepare the Way for his Escape at next May from an Employment, that neither his Abilities, nor Circumstances nor turn of Mind, are fit for.
       Cushing is steady and constant, and busy in the Interest of Liberty and the Opposition, is famed for Secrisy, and his Talent at procuring Intelligence.
       Adams is zealous, ardent and keen in the Cause, is always for Softness, and Delicacy, and Prudence where they will do, but is stanch and stiff and strict and rigid and inflexible, in the Cause.
       Otis is fiery and fev’rous. His Imagination flames, his Passions blaze. He is liable to great Inequalities of Temper—sometimes in Despondency, sometimes in a Rage. The Rashnesses and Imprudences, into which his Excess of Zeal have formerly transported him, have made him Enemies, whose malicious watch over him, occasion more Caution, and more Cunning and more inexplicable Passages in his Conduct than formerly. And perhaps Views at the Chair, or the Board, or possibly more expanded Views, beyond the Atlantic, may mingle now with his Patriotism.
       The II Penseroso, however, is discernible on the Faces of all four.
       Adams I believe has the most thourough Understanding of Liberty, and her Resources, in the Temper and Character of the People, tho not in the Law and Constitution, as well as the most habitual, radical Love of it, of any of them—as well as the most correct, genteel and artful Pen. He is a Man of refined Policy, stedfast Integrity, exquisite Humanity, genteel Erudition, obliging, engaging Manners, real as well as professed Piety, and a universal good Character, unless it should be admitted that he is too attentive to the Public and not enough so, to himself and his family.
       The Gentlemen were warm to have the Courts opened. Gridley had advised to wait for a Judicial Opinion of the Judges. I was for requesting of the Governor that the general Court might assemble at the Time to which they stood prorogued—and if the Town should think fit to request the Extrajudicial Opinion of the Judges. I was for petitioning the Governor and Council to determine the Question first as Supreme ordinary. Gridley will be absent, and so shall I. But I think the apparent Impatience of the Town must produce some spirited Measures, perhaps more spirited than prudent.
       
       N.B. Lord Clarendon to William Pym.
       The Revolution which one Century has produced in your Principles is not quite so surprizing to me, as it seems to be to many others. You know very well that I always had a Jealousy that your Humanity was counterfeit, your Ardor for Liberty canker’d with simulation and your Integrity, problematical at least. Yet I confess, that so sudden a transition from Licentiousness to Despotism, so entire a transformation from a fiery Declaimer against arbitrary Power, to an abject Hireling of Corruption and Tyrany, gives me many painful Speculations on the frailty of human Nature, as well as a Clue to the Center of the great Labyrinth of your Politicks in 1641. It has confirmed in me, the Belief, of what was formerly suspected, vizt, that your Principles were very wicked and depraved, tho your Cunning was exquisite enough, to conceal your Crimes from the Public scrutiny. I am now brought to believe what was formerly only suspected, vizt. your subornation of Witnesses, your Perjuries, and your Briberies as well as your Cruelty.
       Can any Thing less abominable, have prompted you, to commence an Enemy to human Liberty—an Enemy to human Nature—an Advocate for Courts, more frightful, infamous and detestable than the star Chamber and high Commission, for Taxations more grievous, arbitrary and unconstitutional, than ship Money; on which you and your Hampden, were known to ring eternal Changes, and indeed, of which you had so much Right to complain. If ever an Infant Country deserved to be cherished it is America, if ever a People merited Honor and Happiness, they are her Inhabitants. They have the high sentiments of Romans in the most prosperous and virtuous Times of that Commonwealth: Yet they have the tenderest feelings of Humanity and the noblest Benevolence of Christians. They have the most habitual, radical sense of Liberty, and the highest Reverence for Virtue. They are descended from a Race which, in a Confidence in Providence, set the seas and skies, Monsters and savages, Tyrants and Devils at Defyance, for the sake of their Liberty and Religion. Yet this is the People on whom you are contributing, for Hire, to rivit and confirm everlasting Oppression.
      
      
       
        
   
   A more or less conjectural reading for a word partly overwritten.


       
       
        
   
   Thomas Cushing (1725–1788), Harvard 1744, a Boston merchant and political moderate, became speaker of the Massachusetts House of Representatives in 1766 (as his father had been a generation earlier), served as a colleague of JA’s in the first and second Continental Congresses, but was replaced by Elbridge Gerry in Dec. 1775 (see note 1 on entry of 24 Jan. 1776, below). He continued active in state politics, however, as a follower of John Hancock, and was elected first lieutenant governor under the Constitution of 1780. There is a brief account of Cushing in DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.; the fullest biography, based on scattered but fairly extensive MS sources, is in Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 11:377–395.


       
       
        
   
   This is the first of a number of fragmentary drafts or first rough thoughts, scattered among the Diary entries from this point through 18 Jan. 1766, for JA’s three letters signed “Clarendon” published in the Boston Gazette in January. Containing some of the author’s most characteristic thinking on the British constitution and American rights, these papers were evoked by an article signed “William Pym” (a strange mistake for John Pym [1584–1643], the leader of the Long Parliament), first published in the London Evening Post, 20 Aug. 1765, and reprinted in the Boston Evening Post, 25 Nov. 1765. “Pym” loftily dismissed the colonial arguments against the validity of the Stamp Act with the simple assertion “that a resolution of the British parliament can at any time set aside all the charters that have ever been granted by our monarchs; and that consequently nothing can be more idle than this pompous exclamation about their charter exemptions, whenever such a resolution has actually passed.”


        
   
   “Pym’s” position was promptly attacked by “Hampden” (doubtless James Otis; see entry of 7 Jan. 1766 and note, below) in a series of six weekly articles that began in the Boston Gazette 9 Dec. 1765 and ended 27 Jan. 1766 with congratulatory remarks to “Clarendon,” whose final letter also appeared in this issue.


        
   
   In JA’s WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:469–483, CFA reprints the three “Clarendon” letters from the Gazette. The rough drafts in the Diary have not hitherto been printed. Greatly revised and somewhat expanded before publication, the drafts do not always present JA’s ideas in the order in which he finally used them, and they contain some passages discarded before printing. The present earliest fragment embodies some material used in both the first and second “Clarendon” letters as printed (Boston Gazette, 13 Jan. 1766, suppl.; 20 Jan. 1766).


       
      
      

      Decr. 24th. 1765.
      
      
       Returned from Boston. Spent the afternoon and Evening at Home.
      
      

      Decr. 25th. 1765. Christmas.
      
      
       At Home. Thinking, reading, searching, concerning Taxation without Consent, concerning the great Pause and Rest in Business. By the Laws of England Justice flows, with an uninterupted Stream: In that Musick, the Law knows of neither Rests nor Pauses. Nothing but Violence, Invasion or Rebellion can obstruct the River or untune the Instrument.
       Concerning a Compensation to the Sufferers by the late Riots in Boston.—Statute of Winchester, chap. 2. if the County will not answer the Bodies of the offenders, the People there shall be answerable for all the Robberies done, and also for the Damages.—Wingates Abridg-ment Title Robberies.
       Nulli vendemus, nulli negabimus, aut deferemus Iustitiam. Every Writ supposes the King present in all his Courts of Justice.
       Ld. Coke says, Against this ancient and fundamental Law, and in the face thereof, I find an Act of Parliament made, that As well Justices of Assize as Justices of Peace, without any finding or Present­ment by the verdict of 12 Men, upon a bare Information for the King before them made, should have full Power and Authority, by their Discretions, to hear and determine all offences and Contempts, vs. the form, ordinance and Effect of any statute by Colour of which Act shaking this Fundamental Law, it is not credible what horrible Oppressions and Exactions were committed by Sir Richard Empson and Edmund Dudley. And upon this unjust and injurious Act a new Office was created, and they made Masters of the Kings Forfeitures. But at the Parliament 1 H. 8. this Act II H. 7. is recited, made void and repealed. The fearful End of these two Oppressors, should deter others from committing the like, and admonish Parliaments, that instead of this ordinary and precious Tryal Per Legem Terrae, they bring not in absolute and partial Tryals by Discretion.
       Went not to Christmas. Dined at Home. Drank Tea at Grandfather Quincys. The old Gentleman, inquisitive about the Hearing before the Governor and Council, about the Governors and secretaries Looks and Behaviour, and about the final Determination of the Board. The old Lady as merry and chatty as ever, with her Stories out of the News Papers, of a Woman longing to throw beef Stakes in a Mans Face and giving him a Pipe of Madeira for humouring of her, and of the Doctor who could tell by a Persons Face all the Disorders he or she had suffered and would suffer.
       Spent the Evening at Home, with my Partner and no other Company.
       Mr. S. Adams told me he was glad I was nominated for several Reasons.—1 st. Because he hoped that such an Instance of Respect from the Town of Boston, would make an Impression on my Mind, and secure my Friendship to the Town from Gratitude. 2dly. He was in Hopes such a Distinction from Boston, would be of Service to my Business and Interest. 3d. He hoped that Braintree, finding the Eyes of Boston were upon me, would fix their’s on me too, next May. His Hopes, in the two first Particulars, may be well grounded, but I am sure not in the Third.
       Clarendon to Pym.
       Pray recollect Mr. Pym, the cruel Exactions of Empson and Dudley, under an Act of Parliament, far less extravagant dangerous to Liberty than those which you defend. Recollect the old Sage Coke, and recollect Magna Charta which your Tribe used to think more sacred than scripture. Consider once more this hideous Taxation, more cruel and ruinous than Danegeld of old, which Speed says emptyed the Land of all the Coigne, the Kingdom of her Glory, the Commons of their Content, and the sovereign of his wonted Respects and Observance. Recollect, Mr. Pym, a scene in the Tragedy of King Henry 8th. I think you was once an Admirer of Shakespear. Vid. V. 5. 284. 285. 286. A scene which may be very properly recommended to modern Monarks, Queens, and Favourites. I will repeat it, Mr. Pym, for the Comfort of your Soul, for you always delighted in Ruin and Confusion—an hundred Years past you endeavoured to embroil as an Advocate for Liberty. Now it seems you are aiming at the same delightful object by enlisting under the bloody Banners of Tyranny.
       You tell us that a Resolution of the British Parliament can at any Time anull all the Charters of all our Monarcks. But would such an Act of Parliament do no wrong? Would it be obeyed? Would one Member of Parliament who voted for it, return to his Country alive? No You would have been the first Man in the Kingdom, when you was in the flesh, to have taken Arms against such a Law. You would have torn up the Foundations and demolished the whole Fabrick of the Government, and have suffered Democracy, Aristocracy, Monarchy, Anarchy, any thing or nothing to have arisen in its Place.
      
      
       
        
   
   A quotation, with inaccuracies and elisions, from Sir Edward Coke’s commentary on Magna Charta in the Second Institute, cap. 29.


       
       
        
   
   Col. John Quincy of Mount Wollaston, AA’s maternal grandfather. His wife was Elizabeth Norton of Hingham (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 5 : 445).


       
       
        
   
   The following fragment contains part of the text of “Clarendon’s” second letter to “Pym” as printed in the Boston Gazette, 20 Jan. 1766, together with some matter never printed.


       
       
        
   
   This is a volume-and-page reference to JA’s own set of Shakespeare’s Works (Edinburgh, 1761), which remains, with some volumes missing, among his books in the Boston Public Library. The passage referred to in Henry the Eighth is in Act I, Scene ii (according to modern editions, but Scene iv according to JA’s), in which Queen Katherine pleads successfully with the King for the removal of taxes burdensome to his subjects. See entry of 4 Jan. 1766, below.


       
      
      

      Decr. 26th. 1765 Thursday.
      
      
       At Home by the Fireside viewing with Pleasure, the falling Snow and the Prospect of a large one.
       Clarendon to Pym.
       The gallant Struggle in America, is founded in Principles so indisputable, in the moral Law, in the revealed Law of God, in the true Constitution of great Britain, and in the most apparent Welfare of the Nation as well as the People in America, that I must confess it rejoices my very Soul. For you know, that altho I was always of the Royal Party, and for avoiding Violence and Confusion, and was oftentimes transported by my Loyalty and Zeal for the nations Peace, to some Excesses, Yet I never defended the real Infringments on the Constitution. I was as heartily for rectifying all those Abuses, and for procuring still further security of Freedom as any of you. For my Education had been in the Law the Grounds of which were so rivited in me that no Temptation could make me swerve from them: Besides you very well remember the surprizing Anecdote relative to my father and me. That Scene will remain with indelible Impressions on my soul throughout Duration. I see the good old Gentleman even at this Distance of Time. I see in his aged venerable Countenance that ardent parental affection to me, that Zeal for the Laws of his Country, that fervent Love of his Country, and that exalted Piety to God and good Will to all Mankind, which constituted his Character. I was upon one of the Circuits, which lead me down to my native Country, and I went to pay a Vizit to my Aged Father. He gave me an Invitation to take a Walk with him in the Field.—Says he, my Son, I am very old and this will probably be the last Time I shall ever see your Face. Your Welfare is near my Heart. The Reputation you have gained, for Learning, Probity, Skill and Eloquence in your Profession will in all Probability call you to manage the great Concerns of this nation in Parliament, and to Council your King in some of the greatest Offices of State. Give me Leave to warn you, against that Ambition which I have often observed in Men of your Profession, which will sacrifice all to their own Advancement. And I charge you, on my Blessing, never to forget this Nation, but to stand by the Law, the Constitution, and the real Welfare and Freedom of this Nation vs. all Temptations, &c.—The Words were scarcely pronounced before his Zeal and Conscience were too great for his strength and he fell dead before my Eyes. His Words sunk deep into my Heart, and no Temptation, no Byass or Prejudice could ever obliterate them. And you Mr. Pym are one Witness for me, that I never even excused the Nations real Grievances, while I sat in Parliament with you. And after the Restoration, when the Nation rushed into Madness with Loyalty, I was obliged to make a stand to Preserve even the Appearance of the Constitution: And in the Reign of my infamous and detestible tho royal son in Law James 2d. I chose to go into Banishment, rather than renounce the Liberties of the Nation.
       You may easily believe therefore that the Conduct of the Americans, is quite agreable to me. My Resentment and Indignation is unutterable, when I see those worthy People chain’d and fettered by a few aban­doned Villains in the Interest of France, Rome and Hell and even in the Reign of a wise, and good King.
       Mr. Smith and Dr. Tufts came in from Boston. Nothing remarkable. Dr. Savil spent the Evening here. Chat about the Memorial and the Hearing.
       A Dissertation Upon Seekers—of Elections, of Commissions from the Governour, of Commissions from the Crown.
       Of Elections when they give your £100 l.M. towards building a new Meeting House, and an 100 Old Ten. towards repairing one, or 50 dollars, towards repairing High Ways, or Ten Dollars to the Treasury, towards the support of the poor of the Town—or when they are very liberal of their drams of Brandy, and lumps of Sugar, and of their Punch, &c. on May meeting days. These are commonly Persons, who have some further Views and Designs. These Largesses aim at something further than your Votes. These Persons aim at being Justices, Sheriffs, Judges, Colonells, and when they get to Court, they will be hired and sell their Votes, as you sold yours to them. But there is another Sort of seekers worse than the other two,—such as seek to be Governors, Lt. Governors, secretaries, Custom-House-Officers of all Sorts, Stamp officers of all sorts, in fine such as seek Appointments from the Crown. These Seekers are actuated by a more ravenous sort of Ambition and Avarice and they merit a more aggravated Condemnation. These ought to be avoided and dreaded as the Plague, as the destroying Angells. And the evil Spirits are as good Objects of your Trust as they. Let no such Man ever have the Vote of a Free holder or a Representative. Let no such Man be trusted.
      
      
       
        
   
   This fragment contains portions of the second “Clarendon” letter as printed in the Boston Gazette, 20 Jan. 1766. The published text varies markedly from the draft.


       
       
        
   
   Probably Isaac Smith Sr. (1719–1787), AA’s uncle, a Boston merchant and shipowner.


       
       
        
   
   This indicates that Smith and Tufts had not heard before leaving town of the proceedings of the Boston town meeting of this day, at which it was reported that the probate courts of the Province “would be opened” without stamped paper, that the Sheriff of Suffolk co. “had served and was ready to serve all Writts brought to him, and that the Court of Common Pleas for said County next in course to sit, would meet & proceed to Business.” The meeting also voted that the Boston representatives in the General Court apply to Governor Bernard “humbly to desire that the General Assembly of this Province be not further prorogued.” (Boston Record Commissioners, 16th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 160–161.)


       
       
        
   
   This entry is obviously the beginning of another piece intended for a newspaper. No printing has been found.


       
       
        
   
   Thus in MS, but almost certainly an error for “you.”


       
      
       

      Decr. 27th. 1765. Fryday.
      
      
       In unforeseen Cases, i.e. when the State of things is found such as the Author of the Disposition has not foreseen, and could not have thought of, we should rather follow his Intention than his Words, and interpret the Act as he himself would have interpreted it, had he been present, or conformably to what he would have done if he had foreseen the Things that happened. This Rule is of great Use to Judges. Vattell. Page 230. B. 2. C. 17. §. 297. If a Case be presented, in which one cannot absolutely apply the well known Reason of a Law or a Promise, this Case ought to be excepted. B. 2. C. 17. §. 292. Every Interpretation that leads to an Absurdity, ought to be rejected. Page 222 B. 2. C. 17. §. 282. Every Impossibility, physical and moral is an Absurdity.
       At Home all day. Mr. Shute call’d in the Evening, and gave us a Number of Anecdotes, about Governor Rogers and Secretary Potter, their Persecution in Boston, their flight to Rhode Island, their sufferings there; their Deliverance from Goal, and Voyage to Antigua, and Ireland without Money, their Reception in Ireland, and Voyage to England, their Distresses in England till they borrowed Money to get Rogers’s Journal printed, and present it to his Majesty; which procured Each of them his Appointment at Michilimachana.—Shute is a jolly, merry, droll, social Christian. He loves to laugh—tells a Story with a good Grace—delights in Banter. But yet reasons well, is inquisitive and judicious. Has an Eye that plays its Lightnings—sly, and waggish, and roguish. Is for sinking every Person who either favours the Stamps or Trims about them, into private Station—expects a great Mortality among the Councillors next May. In this I think he is right. If there is any Man, who, from wild Ideas of Power and Authority, from a Contempt of that Equality in Knowledge, Worth, and Power, which has prevailed in this Country, or from any other Cause, who can upon Principle, desire the Execution of the Stamp Act, those Principles are a total Forfeiture of the Confidence of the People.
       If there is any one, who cannot see the Tendency of that Act to reduce the Body of the People to Ignorance, Poverty, Dependance, his Want of Eyesight is a Disqualification for public Employment. Let the Towns and the Representatives, therefore renounce every Stamp man and every Trimmer next May.
      
      
       
        
   
   Maj. Robert Rogers, the famous frontiersman, had recently gone to England seeking preferment and had been appointed commandant at Fort Michillimackinac, the farthest British outpost on the Lakes. He was not a “Governor,” though he would like to have been one. There was a spectacular sequel to the episode that JA records here. In the summer of 1767 Rogers and his literary factotum, the former Brookline clergyman Nathaniel Potter (see first entry of 18 Dec. 1760 and note), had a bitter quarrel. According to a deposition Potter made and signed at Quebec that fall, Rogers unfolded a plan for a separate Province of Michillimackinac, over which he would preside as governor. He warmly urged Potter to go to England to promote this scheme, and declared that if it was unsuccessful he would go over to the French, who he had reason to believe would give him “better encouragement” than he had had from the British. Potter virtuously declined the mission and raised questions about the pay Rogers had promised but never given him. Rogers then threatened Potter’s life with “an Indian Spear” that was handy. There were more arguments and scuffles before Potter escaped from the remote post over which Rogers tyrannized. General Gage ordered the arrest of Rogers, who was brought in irons to Montreal, court-martialed, and eventually acquitted, but perhaps only because Potter, who had sailed for England with his budget of charges and woes, died in the English Channel before reaching port. (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements., under Rogers; Gage, Corr.The Correspondence of General Thomas Gage with the Secretaries of State, 1763–1775, ed. Clarence E. Carter, New Haven, 1931–1933; 2 vols., passim, especially 1:161–162; 2:55–56; Documents Relative to the Colonial History of the State of New York, Albany, 1856–1887, 7:988–992.)


       
      
      

      Decr. 28th. 1765. Saturday.
      
      
       Went to Weymouth with my Wife. Dined at Father Smiths. Heard much of the Uneasiness among the People of Hingham, at a sermon preached by Mr. Gay, on the Day of Thanksgiving, from a Text in James, “Out of the same Mouth proceedeth Blessing and Cursing,” in which he said that the ancient Weapons of the Church, were Prayers and Tears, not Clubbs, and inculcated Submission to Authority, in pretty strong Expressions. His People said that Mr. Gay would do very well for a Distributor, and they believed he had the Stamps in his House, and even threatned &c. This Uneasiness it seems was inflamed by a sermon preached there the sunday after by Mr. Smith, which they admired very much, and talk of printing as the best sermon, they ever heard him preach. This sermon of Mr. Smiths was from “render therefore to Caesar, the Things that are Caesars and unto God the Things that are Gods.” The Tenor of it was to recommend Honour, Reward, and Obedience to good Rulers; and a Spirited Opposition to bad ones, interspersed with a good deal of animated Declamation upon Liberty and the Times.
       It seems there is a Clubb, consisting of Coll. Lincoln, the two Captain Barkers, one of them an half Pay Officer, Coll. Thaxter &c. who visit the Parson (Gay) every Sunday Evening, and this Clubb is wholly inclined to Passive Obedience—as the best Way to procure Redress. A very absurd Sentiment indeed! We have tryed Prayers and Tears, and humble Begging and timid tame submission as long as trying is good—and instead of Redress we have only increased our Burdens and aggravated our Condemnation.
       Returned and spent the Evening at Home.
      
      
      
       
        
   
   John Thaxter Sr. (1721–1802), whose wife was Anna, daughter of Col. John Quincy, and who was thus AA’s uncle by marriage (History of the Town of Hingham [Hingham,] 1893, 3:232). His son John Jr. became JA’s law clerk, tutor to the Adams boys, JA’s private secretary in Europe, 1779–1783, and a frequent correspondent of the Adamses; see 13 Nov. 1779 and note 2 there.


       
      
      

      Decr. 29th. 1765. Sunday.
      
      
       Heard Parson Wibird. Hear O Heavens and give Ear O Earth, “I have nourished and brought up Children and they have rebelled against me.”—I began to suspect a Tory Sermon on the Times from this Text. But the Preacher confined himself to Spirituals. But I expect, if the Tories should become the strongest, We shall hear many Sermons against the Ingratitude, Injustice, Disloyalty, Treason, Rebellion, Impiety, and ill Policy of refusing Obedience to the Stamp-Act. The Church Clergy to be sure will be very eloquent. The Church People are, many of them, Favourers of the stamp Act, at present. Major Miller, forsooth, is very fearful, that they will be stomachful at Home and angry and resentful. Mr. Vesey insists upon it that, We ought to pay our Proportion of the public Burdens. Mr. Cleverly is fully convinced that they i.e. the Parliament have a Right to tax Us. He thinks it is wrong to go on with Business. We had better stop, and wait till Spring, till we hear from home. He says We put the best face upon it, that Letters have been received in Boston, from the greatest Merchants in the Nation, blaming our Proceedings, and that the Merchants dont second us. Letters from old Mr. Lane, and from Mr. Dubert De Berdt. He says that Things go on here exactly as they did in the Reign of King Charles Ist. that blessed Saint and Martyr.
       Thus, that unaccountable Man goes about sowing his pernicious Seeds of Mischief, instilling wrong Principles in Church and State into the People, striving to divide and disunite them, and to excite fears to damp their Spirits and lower their Courage.
       Etter is another of the poisonous Talkers, but not equally so. Cleverly and Vesey are Slaves in Principle. They are devout religious Slaves—and a religious Bigot is the worst of Men.
       Cleverly converses of late at Mr. Lloyds with some of the Seekers of Appointments from the Crown—some of the Dozen in the Town of Boston, who ought as Hanncock says to be beheaded, or with some of those, who converse with the Governor, who ought as Tom Boylstone says to be sent Home with all the other Governors on the Continent, with Chains about their Necks.
      
      
       
        
   
   Thomas Boylston (1721–1798), a cousin of JA’s mother; Boston merchant and, despite his warm feelings against the Stamp Act, eventually a loyalist (NEHGRNew England Historical and Genealogical Register., 7 [1853]:148; Sabine, LoyalistsLorenzo Sabine, Biographical Sketches of Loyalists of the American Revolution, with an Historical Essay, Boston, 1864; 2 vols.).


       
      
      

      1765. Decr. 30th. Monday.
      
      
       We are now concluding the Year 1765, tomorrow is the last day, of a Year in which America has shewn such Magnanimity and Spirit, as never before appeared, in any Country for such a Tract of Country. And Wednesday will open upon Us a new Year 1766, which I hope will procure Us, innumerable Testimonies from Europe in our favour and Applause, and which we all hope will produce the greatest and most extensive Joy ever felt in America, on the Repeal both of the stamp Act and sugar Act, at least of the former.
       Query. Who is it, that has harrangued the Grand Juries in every County, and endeavoured to scatter Party Principles in Politicks? Who has made it his constant Endeavour to discountenance the Odium in which Informers are held? Who has taken Occasion in fine spun, spick and span, spruce, nice, pretty, easy warbling Declamations to Grand Inquests to render the Characters of Informers, honourable and respectable? Who has frequently expressed his Apprehensions, that the form of Government in England was become too popular. Who is it, that has said in public Speeches, that the most compleat Monarchy in Europe was the Government of France? Who is it, that so often enlarges on the Excellency of the Government of Queen Elizabeth, and insists upon it so often, that the Constitution, about the Time of her Reign and under her Administration, was nearest the Point of Perfection? Who is it that has always given his opinion in Favour of Prerogative and Revenue, in every Case in which they have been brought into Question, without one Exception? Who is it that has endeavoured to biass simple Juries, by an Argument as warm and vehement, as those of the Bar, in a Case where the Province was contending vs. a Custom-House-Officer? And what were the other Means employed in that Cause vs. the Resolutions of the General Assembly? Who has monopolized almost all the Power, of the Government, to himself and his family, and who has been endeavouring to procure more, both on this side and the other side the Atlantic?
       Read Shakespears Life of K. Henry 8th. Spent the Evening with the Company of Singers at Moses Adams’s.
       Clarendon to Pym.
       They are extreamly proud of their Country, and they have reason to be so. Millions, Tens and Hundreds of Millions of Freeborn Sub­jects, are familiar to their Imaginations, and they have a pious Horror, of consenting to any Thing, which may intail slavery on their Posterity. They think that the Liberties of Mankind and the Glory of human Nature is in their Keeping. They know that Liberty has been skulking about in Corners from the Creation, and has been hunted and persecuted, in all Countries, by cruel Power. But they flatter them selves that America was designed by Providence for the Theatre, on which Man was to make his true figure, on which science, Virtue, Liberty, Happiness and Glory were to exist in Peace.
       Now have not they the same Reason to contend against Parliamentary Taxations, which you and your Hampden had against regal and ministerial Taxations.—What were your Reasons?
      
      
       
        
   
   First entry in “Paper book No. 12” (our D/JA/12), a gathering of leaves stitched into a cover cut from a copy of the Boston Gazette, 11 Feb. 1765.


       
       
        
   
   The references in this paragraph are to Thomas Hutchinson in his role as chief justice of the Superior Court, and especially to what JA and others considered Hutchinson’s judicial favoritism in the appeals of the customs officer Charles Paxton in the related cases of Gray v. Paxton and Province v. Paxton, 1761–1762. See entry of 3 April 1761 and note 7 there; and Appendix II, by Samuel M. Quincy, in Quincy, ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., p. 541–552.


       
       
        
   
   This remarkable fragment was not used in any of JA’s published “Clarendon” letters.


       
      
      

      1765. Tuesday. Decr. 31st.
      
      
       Went to Mr. Jo. Bass’s and there read Yesterdays Paper. Walked in the Afternoon into the Common and quite thro my Hemlock Swamp. I find many fine Bunches of young Maples, and nothing else but Alders. Spent the Evening at Home with Neighbour Field.
       The national Attention is fixed upon the Colonies. The Religion, Administration of Justice, Geography, Numbers, &c. of the Colonies are a fashionable Study. But what wretched Blunders do they make in attempting to regulate them. They know not the Character of Americans.
      
      
       
        
   
   MS: “A”—an obvious inadvertence. 


       
      
     